Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
2. This action is in response to the filing with the office dated 01/06/2022.
Allowable Subject Matter
3. Claims 1, 5 and 13 are allowed. 
4. Claims 2-4, 6-8, 10-12, 14, and 15 are allowed as being dependent on the independent claim.
5. The following is an examiner's statement of reasons for allowance: Applicant’s amendments and arguments filed with the office on 01/06/2022 were fully considered and found to be persuasive and overcome the prior art cited in the office action dated 10/29/2021. 
The closest prior art of record Sturmer et al (US 2014/0190830 A1) teaches, measuring the impedance of the electrode produced by the excitation signal, wherein the impedance indicates presence of liquid at the electrode are disclosed. Computer readable mediums storing processor executable instructions for performing the method, and systems are also disclosed. The systems comprise a processor, memory and code stored in the memory that when executed cause the processor at least to: receive an output voltage signal, superimpose an excitation signal onto the output voltage signal to produce a superimposed signal, connect the superimposed signal to an electrode in a droplet actuator, suppress the output voltage signal, when detecting an impedance of the electrode, and measure the impedance of the electrode produced by the excitation signal, wherein the impedance indicates presence of liquid at the electrode.


Sturmer et al and Buckey et al, either individually or in combination fail to teach or suggest the first, second and third electrode arrangement as recited in the independent claim 1, specifically “a plurality of third conductive patterns on the substrate, each third conductive pattern electrically isolated from the first and second conductive patterns and configured such that at least a first portion of the third conductive pattern is closer to the first conductive pattern than to the second conductive pattern, and at least a second portion of the third conductive pattern is closer to the second conductive pattern than to the first conductive pattern”.


Sturmer et al and Buckey et al, either individually or in combination fail to teach the method recitation of claim 13.
The cited prior art neither individually nor in combination fails to teach, “A sensing element, comprising: a substrate; a first conductive pattern on the substrate; a second conductive pattern on the substrate interdigitated with the first conductive pattern; and a plurality of third conductive patterns on the substrate, each third conductive pattern electrically isolated from the first and second conductive patterns and configured such that at least a first portion of the third conductive pattern is closer to the first conductive pattern than to the second conductive pattern, and at least a second portion of the third conductive pattern is closer to the second conductive pattern than to the first conductive pattern” (as recited in the independent claim 1), and
“A biofluid detection system comprising: a signaling device comprising: a sensing element; an impedance measuring circuit; an oscillator circuit; -2-Applicant: MIHALI, et al. Application No.: 15/814,635 an acoustic transducer; and a power supply source; and a reader device comprising a microphone; and a processor, wherein the processor is configured to complete a Fast Fourier Transform, and filter the results of the 
“A method of determining a wetness event has occurred, comprising. a. measuring an impedance of a plurality of electrodes; b. activating an oscillator if an impedance greater than or equal to a first predetermined threshold is detected; c. producing an acoustic signal corresponding to signals from the oscillator; d. receiving the acoustic signal; e. completing a Fast Fourier Transform using the received acoustic signal; f. filtering results of the transform to have amplitude data for a predetermined frequency range; g. determining a maximum amplitude for the filtered results; h. calculating a best linear fit of a dataset consisting of the filtered results from the transform minus a data point corresponding to the maximum amplitude and at least one additional data point; i. determining a mid-point entry based on the best linear fit; and j. determining if the mid-point entry does not exceed a second predetermined threshold of the maximum amplitude of the filtered results” (as recited in the independent claim 13)
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SURESH RAJAPUTRA whose telephone number is (571) 270-0477. The examiner can normally be reached on Monday-Friday, 8:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, PATRICK ASSOUAD can be reached on 571-272-2210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. 
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SURESH RAJAPUTRA/
Patent Examiner, Art Unit 2858

/JERMELE M HOLLINGTON/Primary Examiner, Art Unit 2858